UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53560 (Commission File Number) OCTAGON 88 RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2793743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Hochwachtstrasse 4, Steinhausen, CH (Address of principal executive offices) (Zip Code) (41) 79 237-6218 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCYPROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 26,795,978shares of common stock outstanding as of February 7, 2014 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this "Amendment") amends Octagon 88 Resources, Inc.’s (the "Company") quarter report on Form 10-Q for the six month period ended December 31, 2013, as amended (the "Original 10-Q"), which was filed with the Securities and Exchange Commission (the "Commission") on February 19, 2014. The financial statements included in the Original 10-Q have been amended to reflect the following: · Corrections to the first and second column headings in the Consolidated Statements of Cash Flows to “Six Months”; · Expanded disclosures to comply with FASB ASC 323-10-50-3 and Rule 8-03 (b)(3) of Regulation S-X as set forth in Note 4 to the financial statements included herein, including disclosure relating to a third party valuation of the Company’s equity interest in CEC North Star Energy Ltd. as at six months period ended December 31, 2013; · An amendment to the value recorded for the Company’s ownership interest in CEC North Star Energy Ltd. to account for certain adjustments in previous periods and a revision to the capitalized value of certain leases held for development, which adjustments resulted in an increase in the loss recorded on the Company’s long term investment in North Star accounted for under the equity method from $(59,962) to $(78,216) and from $(163,553) to $(173,049) for the three and six month period ended December 31, 2013, respectively, and a reduction in the accumulated loss recorded on the Company’s long term investment in North Star accounted for under the equity method from $(696,911) to $(641,918)as discussed in Note 3 to the financial statements included herein. In accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended, the disclosure under Item 6 (Exhibits) of the Original 10-Q is hereby amended and restated in its entirety. This Amendment speaks as of the original filing date of the Original 10-Q.The Company has not updated the disclosures contained herein to reflect any events which occurred subsequent to the filing of the Original 10-Q. We have also included as exhibits the certifications required under Section 302 and Section 906 of The Sarbanes-Oxley Act of 2002. This Amendment should be read in conjunction with the Company's filings with the Commission made subsequent to February 19, 2014, the date of the filing of the Original 10-Q. 2 OCTAGON 88 RESOURCES, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2.
